Par Curiam. This was a claim against the estate of W. 0. English, deceased, for money paid by the plaintiff as his surety. The claim was allowed for $230.25. The main question in the case is one of fact. The transactions upon which the claim is based were numerous and quite complicated, and the plaintiff had some difficulty in eliciting the testimony. In order to state the case with such fullness as to make it intelligible to those not familiar with it, considerable space would be required and no useful purpose would be subserved thereby. After an examination of the record and considering the printed arguments of counsel, we are satisfied the claim is just and should be paid by the estate. We find no error in the record, and the judgment will be affirmed. Affirmed.